DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on April 21, 2021.  As directed by the amendment: claims 20 and 21 have been cancelled.  Thus, claims 1, 2, 4, 6-8, and 10-19 are presently pending in the application.

Drawings
The drawings are objected to because reference characters “104” in Fig. 2, “106” in Fig. 3, “107” in Fig. 3A, and “101” in Fig. 4 do not contain an associated leader line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-8, and 10-18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2015/0305923 to Ebel (herein Ebel) in view of US Pat. 6,702,837 to Gutwein (herein Gutwein), US Pat. Pub. 2007/0282400 to Gorham et al (herein Gorham), US Pat. Pub. 2016/0373564 to Motohashi et al (herein Motohashi), and US 2019/0274873 to Schoeggler (herein Schoeggler), collectively.
Regarding claim 1, Ebel discloses a multi-function massage stone for use in spa and massage facilities (heated massage stone, Fig. 1A), the massage stone comprising a spherical body (ceramic portions 10A, 10B form a spherical body, Fig. 1A) comprising an upper portion (ceramic portion 10A, Fig. 1A) and a lower portion (ceramic portion 10B, Fig. 1A), wherein the upper portion and the lower portion create a hollow structure within the spherical body upon attaching with each other (ceramic portions 10A, 10B form a hollow structure, Fig. 1B), the 
However, Gutwein teaches a therapeutic light device (1, Fig. 1) including an LED assembly (LEDs 15, Fig. 2) located between the input device and the upper portion (light device 1 inherently includes a switch configured to control the flow of energy from batteries 7 in handle 2 to LEDs 15, LEDs 15 located between handle 2 and cover 17, which includes transparent lens 21 through which the light is emitted from the device 1, Fig. 2), wherein the LED assembly is capable of delivering radiation in forms of infrared (IR) light energy (LEDs emit light in wavelengths 825-925 nm, near infrared being considered wavelengths of 800-2500 nm, Col. 3 lines 31-37), wherein the upper portion is constructed of transparent material (lens 21 is made of transparent material, Col. 3 lines 55-60) configured for allowing the radiation from the LED assembly to pass through the transparent material, in order to provide transmittance and optical power (cover 17 includes at least a portion which is transparent, i.e. lens 21, which allows the light from LEDs 15 to be emitted to the user’s skin, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper ceramic portion of Ebel 
Ebel, as modified above, does not disclose wherein the LED assembly outputs visible spectrum light.
However, Gorham teaches a combination therapy device including light therapy (Fig. 1) including wherein the LED assembly outputs visible spectrum light (LED source 9 emit light in the range of 280-1500 nm, Para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED assembly of modified Ebel to emit visible spectrum light as taught by Gorham in order to penetrate therapeutic energy to various levels and depths of skin tissue (Gorham Para. [0043]).
Ebel, as modified above, does not disclose wherein the transparent material of the upper portion is crystalline phase Alumina.
However, Motohashi teaches an electronic apparatus (1, Fig. 1) including wherein the transparent material of the upper portion is crystalline phase Alumina (the cover panel 2, which is backlit by LEDs, is formed from crystal alumina, Para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent portion of modified Ebel to be crystal phase alumina as taught by Motohashi in order to utilize a well-known material with the expected result of a clear material with strong light transmission properties.
Ebel, as modified above, discloses a heating device (Ebel heating element 30, Fig. 3), but does not disclose a heating and a cooling device configured for providing hot and cold therapies 
However, Schoeggler teaches a device for cooling a body region (1, Fig. 1) including a heating and a cooling device (Peltier element 3) configured for providing hot and cold therapies respectively (utilizing the Peltier effect, when the Peltier element 3 is providing hot therapy on one side, the other side is simultaneously providing cold therapy); and an insulating layer (flexible insulating material 11, Fig. 1) across a connecting part (flexible insulating material 11 joins the skin contact material 2 and the cooling bodies 6, and is adhered thereto by thermally conductive adhesive, Para. [0038], Fig. 1) joining the lower portion (skin contact material 2, Fig. 1) and the upper portion (cooling bodies 6, Fig. 1), wherein the insulating layer enables the user to use the massage stone both in hot and cold modes simultaneously (insulating material 11, which has a hot side and a cold side, Para. [0032] lines 12-13, the cold side facing the cooling body 6 for cold therapy and the hot side facing the skin contact material 2, the skin contact material 2 being heated by a Peltier element 3, Para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating elements of modified Ebel to be a Peltier element as taught by Schoeggler in order to facilitate precise temperature control over a range of temperatures applied to the user (Schoeggler Para. [0006] lines 10-12 and Para. [0008] lines 1-4).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an insulation layer joining the hot and cold halves of the device as taught by Schoeggler in order to protect elements of the device disposed away from the hot side from thermal damage (Schoeggler Para. [0013] lines 16-18).
Regarding claim 2, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.  
Modified Ebel further discloses wherein the LED assembly comprises an LED device for irradiating light having wavelengths of 680 nm and 880 nm (Gorham LED source 9 emits light in the range of 280-1500 nm, Para. [0043]).
Regarding claim 6, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.
Modified Ebel further discloses wherein the lower portion is constructed of Alumina (Motohashi transparent material is crystal alumina, Para. [0045]).
Regarding claim 7, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.
Ebel further discloses wherein the hollow structure comprises: the upper portion comprising a first connecting part (ceramic portion 10A includes ledge perimeter 16, Fig. 1b) which is adapted to be inserted into a second connecting part of the lower portion of the spherical body (ledge 16 received within upper rim of ceramic portion 10B, Fig. 1b), wherein the spherical body includes a ring element snugly fit over the first connecting part and thereby creating a water proofing sealing (gasket 20 fits over the ledge 16 before the two portions 10A, 10B are pressed together).
Regarding claim 8, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.
Modified Ebel further discloses wherein the heating and cooling device is a Peltier thermoelectric semiconductor device (Schoeggler Peltier element 3, Fig. 1).
Regarding claim 10, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.
Modified Ebel further discloses wherein the heating device is a heating wire (Ebel heating element 30 is a resistive heating wire, Para. [0014]) with a temperature diffusion glue to evenly distribute the heat (Schoeggler Peltier element 3 is adhered to skin contact material 2 and cooling body 6 via thermally conductive adhesive to distribute and conduct heat, Para. [0038]).
Regarding claim 12, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.  Ebel, as modified above, further discloses a switch which can be actuated to start/stop the therapy (switch U2, Fig.4), but does not disclose wherein the input device comprises at least a push button, a touch button, a voice activated button or combinations thereof.
However, Gorham teaches a combination therapy device including wherein the input device comprises at least a push button, a touch button, a voice activated button or combinations thereof (a power control button is included on the housing to control the vibration, light, and heat, Para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of modified Ebel to be a push button as taught by Gorham in order to provide an easy off/on toggle without interrupting the ergonomic shape of the massage stone.
Regarding claim 13, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.  Ebel, as modified above, does not disclose wherein the user input includes a request of cold massage, a request of hot massage, selection of temperature range, 
However, Gorham teaches a combination therapy device including wherein the user input includes a request of hot massage, selection of wavelength output from the LED assembly, and combinations thereof (actuation of the power control button turns on the heating/lighting functions, i.e. request a hot massage or light output from the LEDs, Para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of modified Ebel to start a hot massage or light treatment as taught by Gorham in order to provide a simple to use method of actuating the device, more easily accessible by a wider segment of the population.
Regarding claim 14, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.
Ebel further discloses wherein the input device is adapted to receive the user input in the form of an electronic signal from a computing device (massage stone may receive controls wirelessly from an external computing device such as a smart phone, Paras. [0019]-[0020]).
Regarding claim 15, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.
Ebel further discloses wherein the input device further comprises a communication interface for communicating with other computing devices via near field communication (massage stone may include a Bluetooth, Wi-Fi or similar near field communication for remote control by an external computing device such as a smart phone, Paras. [0019]-[0020]).
Regarding claim 16, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 15.  Ebel, as modified above, does not disclose wherein the input device includes a display unit which displays at least one notification.
However, Gorham teaches a combination therapy device including wherein the input device includes a display unit which displays at least one notification (therapy device may include a display screen to indicate various parameters of treatment including information of the elapsed time of the hot massage or light treatment, Para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage stone of modified Ebel to add a display screen for treatment notifications as taught by Gorham in order to provide direct, easy to comprehend feedback to the user concerning their ongoing treatment.
Regarding claim 17, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 16.
Modified Ebel further discloses wherein the least one notification includes real time temperature information of the multi-function massage stone, battery information, hot massage information, cold massage information, and combinations thereof (Gorham display shows information regarding elapsed time of the hot massage treatment, Para. [0041]).
Regarding claim 18, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.
Ebel further discloses wherein the multi-function massage stone is adapted to be used on the body of the user (massage stone is designed to be used against the user’s skin in a massage setting).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Ebel, Gutwein, Gorham, Motohashi, and Schoeggler, as applied to claim 1 above, and further in view of US Pat. Pub. 2012/0165907 to Wagenaar et al (herein Wagenaar).
Regarding claim 4, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.  Ebel, as modified above, does not disclose wherein the LED assembly comprises a FM module for using 50-400 Hz.
However, Wagenaar teaches a light treatment system (10, Fig. 1) including a FM module for using 50-400 Hz (light emitting diode is flashed at a frequency at or above 50 Hertz, Para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED assembly of modified Ebel to flash at frequencies at or greater than 50 Hertz as taught by Wagenaar in order to provide a more effective treatment that non-pulsed light alone (Wagenaar Paras. [0017]-[0018]).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Ebel, Gutwein, Gorham, Motohashi, and Schoeggler, as applied to claim 1 above, and further in view of US Pat. Pub. 2012/0109232 to Mohn (herein Mohn).
Regarding claim 11
However, Mohn teaches a thermostimulation apparatus (Fig. 1) including wherein the heating device is configured for generating a temperature range from 50 degrees Celsius to 60 degrees Celsius for providing the hot therapy (Peltier elements 22 may operate in a range about 1-60 degrees Celsius, Paras. [0052] and [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Peltier elements of modified Ebel to be capable of affecting hot therapy between 50 and 60 degrees Celsius as taught by Mohn in order to provide relaxation of muscle spasms and increased blood flow to promote healing (Mohn Para. [0005]).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Ebel, Gutwein, Gorham, Motohashi, and Schoeggler, as applied to claim 1 above, and further in view of US Pat. Pub. 2014/0378555 to Hung et al (herein Hung).
Regarding claim 19, the modified Ebel discloses all the claimed limitations, as discussed above with respect to claim 1.  Ebel, as modified above, does not disclose wherein the battery unit includes a non-contact wireless charging module and a main chip configured for charging the rechargeable battery wirelessly.
However, Hung teaches a facial treatment device (Fig. 1) including wherein the battery unit includes a non-contact wireless charging module and a main chip configured for charging the rechargeable battery wirelessly (the battery can be charged in a wireless recharging mode, Para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of modified Ebel to be .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 2, 4, 6-8, and 10-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ebel and Schoeggler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0109026 to McWilliams, US 2008/0053979 to Toya et al, and US 9,962,309 to Connors et al each recite a thermal transfer device including an insulating layer disposed between two halves of the heating device.
US 2008/0188915 to Mills et al and US 2015/0238349 to Giuliani each recite a device configure to be wrapped around a part of a user’s body to apply thermal treatment thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785